STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

DANA     ROBINSON                                                                     NO.       2022    CW   0357


VERSUS


JAMES        H.     ROBINSON,          JR                                                 MAY     31,    2022




In     Re:           Dr.      Malcolm       K.    Robinson,           Executor,          Estate    of    James      H.
                     Robinson,           Jr.,      applying           for     supervisory          writs,        22nd
                     Judicial          District         Court,         Parish       of    St.     Tammany,        No.
                     2019- 12779.




BEFORE:             WHIPPLE,           C. J.,    GUIDRY        AND    WOLFE,    JJ.


         WRIT        DENIED.       The      criteria         set      forth    in   Herlitz       Construction
Co.,         Inc.    v.    Hotel        Investors         of    New    Iberia,        Inc.,     396     So. 2d    878
 La.     1981)(         per     curiam),         are   not     met.




                                                             VGW
                                                             JMG
                                                             EW




COURT        OF APPEAL,           FIRST         CIRCUIT




        DEPUTY          CLERK     OF    COURT
                  FOR     THE    COURT